                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                       Plaintiff,

               v.                                             Case No. 20-C-82

JOSEPH BEAHM, et al.,

                       Defendants.


           ORDER DENYING PLAINTIFF’S SECOND MOTION TO COMPEL


       This matter comes before the court on Plaintiff’s second motion to compel. Plaintiff filed

his first motion to compel on June 23, 2020. The court denied the motion because the parties did

not meet and confer prior to Plaintiff filing the motion in accordance with Federal Rule of Civil

Procedure 37. Plaintiff filed the present motion to compel on July 15, 2020. Plaintiff has again

failed to show that he made adequate meet and confer efforts before seeking court intervention.

Plaintiff’s motion contains no certification that a meet and confer has occurred, as required by

Federal Rule of Civil Procedure 37. See Fed. R. Civ. P. 37 (“On notice to other parties and all

affected persons, a party may move for an order compelling disclosure or discovery. The motion

must include a certification that the movant has in good faith conferred or attempted to confer with

the person or party failing to make disclosure or discovery in an effort to obtain it without court

action.”); see also Civil L.R. 37 (“All motions to compel disclosure or discovery pursuant to Fed.

R. Civ. P. 26 through 37 must be accompanied by a written certification by the movant that, after

the movant in good faith has conferred or attempted to confer with the person or party failing to

make disclosure or discovery in an effort to obtain it without court action, the parties are unable to




         Case 1:20-cv-00082-WCG Filed 07/20/20 Page 1 of 2 Document 52
reach an accord. The statement must recite the date and time of the conference or conferences and

the names of all parties participating in the conference or conferences.”). Plaintiff’s pro se status

does not exempt him from compliance with the procedural rules. See Pearle Vision, Inc. v. Romm,

541 F.3d 751, 758 (7th Cir. 2008) (“[I]t is . . . well established that pro se litigants are not excused

from compliance with procedural rules.” (citation omitted)). Accordingly, Plaintiff’s second

motion to compel (Dkt. No. 51) is DENIED.

        SO ORDERED at Green Bay, Wisconsin this 20th day of July, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   2

         Case 1:20-cv-00082-WCG Filed 07/20/20 Page 2 of 2 Document 52
